Name: Council Regulation (EEC) No 780/86 of 24 February 1986 concerning the conclusion of the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar
 Type: Regulation
 Subject Matter: fisheries;  Africa
 Date Published: nan

 18 . 3 . 86 Official Journal of the European Communities No L 73/25 COUNCIL REGULATION (EEC) No 780/86 of 24 February 1986 concerning the conclusion of the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar Republic of Madagascar on fishing off the coast of Madagascar is hereby approved on behalf of the Com ­ munity. The text of the Agreement is annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas it is in the Community's interest to approve the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar, signed in Tananarivo on 28 January 1986, HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Government of the Democratic Article 2 The President of the Council shall give the notification provided for in Article 1 5 of the Agreement (2), Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1986. For the Council The President G. BRAKS (2) The date of entry into force of the Agreement will be pub ­ lished in the Official Journal of the European Communities by the General-Secretariat of the Council .(') OJ No C 141 , 10 . 6 . 1985, p. 496.